

AMENDMENT NO. 1


to


EMPLOYMENT AGREEMENT


dated June 6, 2013


by and between
AXIS Specialty Limited (the “Company”)
and
John Gressier (the “Executive”)


WHEREAS, the Company and the Executive entered into an employment agreement
dated as of December 31, 2010 (the “Agreement”);


WHEREAS, the Compensation Committee of the Board of Directors of AXIS Capital
Holdings Limited (“Parent”), the Company and the Executive have determined that
it is in the best interests of the Company and its shareholders to extend the
Executive's service as the Chief Executive Officer of the AXIS Insurance unit of
Parent through the period ending December 31, 2016;


WHEREAS, the Executive desires to extend his employment through the period
ending December 31, 2016;


WHEREAS, the Company and the Executive desire to amend the Agreement to reflect
the extension of the Executive's employment pursuant to the terms and conditions
of the Agreement;


NOW, THEREFORE, the Agreement is hereby amended, effective as of the date
hereof, as follows:


1.
Section 3(a) of the Agreement is hereby modified by deleting the reference to
"December 31, 2013" and replacing it with "December 31, 2016" in lieu thereof.



2.
Section 4(h) of the Agreement is hereby modified by: (i) deleting all references
to “2013” therein and replacing such references with “2016”; and (ii) deleting
all references to “2014” therein and replacing such references with “2017”.



3.
Except as set forth herein, all other terms and conditions of the Agreement (as
previously amended) shall remain in full force and effect.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.
                        
 
 
 
 
AXIS Specialty Limited
 
 
 
 
 
 
 
By: /s/ Albert A. Benchimol
 
Name: Albert A. Benchimol
 
Title: Chief Executive
 
Officer and President
 
 
 
 
 
 
 
John Gressier
 
 
 
 
 
 
 
By: /s/ John Gressier




